711 F.2d 758
BORDEN, INC., Petitioner,v.FEDERAL TRADE COMMISSION, Respondent.
No. 79-3028.
United States Court of Appeals,Sixth Circuit.
July 20, 1983.

Petition for Review of an Order of the Federal Trade Commission.
H. Blair White, Sidley & Austin, Charles W. Douglas, Chicago, Ill., Walter W. Kocher, Harvey A. Rosenzweig, Edward A. Matto, Columbus, Ohio, for petitioner.
Edward F. Glynn, Jr., Robert J. Lewis, Gen. Counsel, Howard E. Shapiro, W. Dennis Cross, Jerold D. Cummins, F.T.C., Washington, D.C., for respondent.
Before KENNEDY and JONES, Circuit Judges, and PHILLIPS, Senior Circuit Judge.

ORDER

1
In an opinion reported at 674 F.2d 498 (6th Cir.1982), this court, with Judge Kennedy dissenting, affirmed and enforced the order of the Federal Trade Commission, In the matter of Borden, Inc., 92 F.T.C. 669, 778, 832 (1978).   A petition for a writ of certiorari was filed by Borden, Inc., in the Supreme Court of the United States.   No. 82-328.


2
The Solicitor General of the United States filed a brief in the Supreme Court for the Federal Trade Commission suggesting mootness, stating that the Commission had agreed with Borden to settle the judicial review proceedings, with Commissioners Bailey and Pertschuk dissenting.   48 F.Reg. 9023 et seq.  (1983).


3
On May 23, 1983, the Supreme Court entered an order vacating the judgment of this court and remanded the case to this court with directions that we "remand the cause to the Federal Trade Commission for entry of the cease-and-desist order to which the parties have agreed."  --- U.S. ----, 103 S.Ct. 2115, 76 L.Ed.2d ----.


4
Accordingly, it is ORDERED that this cause be and hereby is remanded to the Federal Trade Commission for entry of the cease-and-desist order to which the parties have agreed, in accordance with the May 23, 1983, order of the Supreme Court.